DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

December 19, 2013

FROM:

Cindy Mann
Director

SUBJECT:

2014 Updates to the Child and Adult Core Health Care Quality Measurement
Sets

This informational bulletin describes the 2014 updates to the core set of children’s health care quality
measures for Medicaid and the Children’s Health Insurance Program (CHIP) (Child Core Set) and to
the core set of health care quality measures for adults enrolled in Medicaid (Adult Core Set).
Background
The Center for Medicaid and CHIP Services (CMCS) has worked with stakeholders to identify two core
sets of health care quality measures that can be used to assess the quality of health care provided to
children and adults enrolled in Medicaid and CHIP. The goals of this effort are to: (1) encourage
national reporting by states on a uniform set of measures; and (2) support states in using these measures
to drive quality improvement. Part of implementing an effective quality measures reporting program is
to periodically re-assess the measures that comprise it as measures have a life cycle based on many
factors including changes in clinical guidelines and challenges with reporting.
2014 Child Core Set
Since the release of the initial core set of children’s health care quality measures in 2011, CMCS has
collaborated with state Medicaid and CHIP agencies to voluntarily collect, report, and use the measures
to drive quality improvements. Section 1139A of the Social Security Act provides that, beginning
annually in January 2013, the Secretary shall publish recommended changes to the core measures.1
For the 2014 Child Core Set update, CMCS partnered with the Agency for Healthcare Research and
Quality (AHRQ) to conduct a multi-stakeholder review of the measures. The review focused solely on
identifying which, if any, of the Child Core Set measures should be considered for retirement. Using
four criteria,2 the multi-stakeholder group reviewed 203 of the Child Core measures. Additional
information about the review process can be found at: http://www.ahrq.gov.

1

The first update was issued via a State Health Official Letter “2013 Children’s Core Set of Health Care Quality
Measures,” SHO #13-002. http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-002.pdf
2
Criteria: importance, scientifically acceptability, feasibility, and usability.
3
The six Child Core Set measures not considered for retirement in 2014 were three measures that had just been added in
2013; two measures that are tied to the CMS Oral Health Initiative; and the CAHPS survey. Beginning December 2013,
Title XXI (CHIP) Programs are required report the CAHPS survey to CMS.

Page 2 – CMCS Informational Bulletin

CMCS will retire three measures from the Child Core Set:4 1. Appropriate Testing for Children with
Pharyngitis (two to 18 years)5; 2. Annual Pediatric Hemoglobin A1C Testing (five to 17 years)6; and 3.
Annual Percentage of Asthma Patients who are two to 20 years old with one or more Asthma-related
Emergency Department Visits.7
2014 Adult Core Set
In January 2012, CMCS released its initial core set of health care quality measures for adults enrolled in
Medicaid (Adult Core Set). Section 1139B of the Social Security Act, as amended by Section 2701 of
the Affordable Care Act, notes that the Secretary shall issue updates to the Adult Core Set beginning
in January 2014 and annually thereafter.
CMCS worked with the National Quality Forum’s (NQF) Measures Application Partnership (MAP)8
to review the Adult Core Set and identify ways to improve it. Based on that feedback, one measure,
Annual HIV/AIDS Medical Visit,9 will be retired and replaced by HIV Viral Load Suppression.10
After consulting with states, CMCS decided not to pursue additional replacements for 2014.
Additional information about the MAP review process can be found at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-of-Care/AdultHealth-Care-Quality-Measures.html.
Next Steps
The updates to the Core Sets will take effect in the Federal Fiscal Year 2014 reporting cycle, which
will begin no later than December 2014. To support states in making these changes, CMCS will
release updated technical specifications for both Core Sets in spring 2014 and make them available
at: http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Quality-of-Care.html. States with questions about the Child and Adult Core Sets can submit them
to: MACQualityTA@cms.hhs.gov.
If you have questions about this bulletin, please contact Karen LLanos, Children and Adults Health
Programs Group, at Karen.Llanos@cms.hhs.gov.

4

The multi-stakeholder group also suggested retiring the Child Core measure Child and Adolescent Access to Primary Care
Practitioners. Due to the importance of this measure for monitoring access, it will remain part of the 2014 Child Core Set.
5
Measure steward: National Committee for Quality Assurance, NQF#0002
6
Measure steward: National Committee for Quality Assurance, NQF#0060
7
Former measure steward: Alabama Medicaid, NQF#1381. CMCS is retiring this measure based on concerns about data
quality. In addition, the measure lacks an active measure steward, making updates challenging.
8
MAP is a public-private partnership that reviews measures for potential use in federal public reporting.
9
Measure steward: National Committee for Quality Assurance, NQF #0403
10
Measure steward: Health Resources and Services Administration, NQF #2082

